        Case 2:18-cv-00284-CMR Document 83-3 Filed 02/21/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                    MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                    16-md-2724
 PRICING ANTITRUST LITIGATION
                                                    HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:                          Civil Action Nos.
 Ahold USA, Inc., et al. v. Actavis
                                                    18-2641
 Holdco U.S., Inc. et al.
                                                    18-2401
 1199SEIU Nat’l Benefit Fund, et                    18-3299
 al. v. Actavis Holdco US, Inc.                     18-2533
                                                    18-284
 Humana Inc. v. Actavis Elizabeth,                  18-4137
 LLC et al.                                         17-3768

 West Val Pharm., et al. v. Actavis
 Holdco U.S., Inc.

 The Kroger Co., et al. v. Actavis
 Holdco U.S., Inc.

 Marion Diagnostic Center, LLC,
 et al. v. McKesson Corp., et al.

 The State Attorneys General
 Litigation




                                      [PROPOSED] ORDER

       AND NOW, this _____ day of _____ 2019, upon consideration of Defendants’ Joint

Motion to Dismiss Plaintiffs’ Overarching Conspiracy Claims, the responses and replies thereto,

and the arguments of counsel, and for the reasons set forth in the accompanying Opinion, it is

hereby ORDERED that the Motions are disposed of as set forth herein.
     Case 2:18-cv-00284-CMR Document 83-3 Filed 02/21/19 Page 2 of 3




1.   Defendants’ Motion to Dismiss the Direct Purchaser Plaintiffs’ First Amended Complaint

     [No. 18-2641, Dkt. 11] is GRANTED. The Direct Purchaser Plaintiffs’ First Amended

     Complaint is DISMISSED WITH PREJUDICE;

2.   Defendants’ Motion to Dismiss the End Payor Plaintiffs’ Complaint [No. 18-2401, Dkt.

     2], is GRANTED. Counts One through Four of the EPPs’ Complaint are DISMISSED

     WITH PREJUDICE to the extent they are “brought against all Defendants for their

     participation in an overarching conspiracy to fix, raise and/or stabilize the prices of the

     Drugs at Issue”;

3.   Defendants’ Motion to Dismiss Humana, Inc.’s Amended Complaint [No. 18-3299, Dkt.

     30] is GRANTED. Counts CVI-CX of Humana, Inc.’s Amended Complaint are

     DISMISSED WITH PREJUDICE;

4.   Defendants’ Motion to Dismiss the IRPs’ Amended Overarching Complaint [No. 18-

     2533, Dkt. 4] is GRANTED. Counts One through Four of the Indirect Reseller

     Plaintiffs’ Amended Overarching Complaint are DISMISSED WITH PREJUDICE to

     the extent they are “brought against all Defendants for their participation in an

     overarching conspiracy to fix, raise and/or stabilize the prices of the Drugs at Issue”;

5.   Defendants’ Motion to Dismiss the Kroger Plaintiffs’ Complaint [No. 18-284, Dkt. 37] is

     GRANTED. Count One of the Kroger Plaintiffs’ Complaint is DISMISSED WITH

     PREJUDICE;

6.   Defendants’ Motion to Dismiss the Marion Plaintiffs’ First Amended Complaint [No. 18-

     4137, Dkt. 22], is GRANTED. Counts I-XXVIII of the Marion Plaintiffs’ First

     Amended Complaint are DISMISSED WITH PREJUDICE;
     Case 2:18-cv-00284-CMR Document 83-3 Filed 02/21/19 Page 3 of 3




7.   Defendants’ Motion to Dismiss the Plaintiff States’ Consolidated Amended Complaint

     [No. 17-3768, Dkt. 15] is GRANTED. The joint and several liability allegations in

     Counts One through Eighteen of the States’ Consolidated Amended Complaint are

     DISMISSED WITH PREJUDICE.



     It is so ORDERED.


                                                        BY THE COURT:




                                                        ________________________
                                                        CYNTHIA M. RUFE, J.
